Title: Enclosure: Queries Propounded by the Commander in Chief, [10 November 1798]
From: Washington, George
To: Hamilton, Alexander,Pinckney, Charles Cotesworth



[Philadelphia, November 10, 1798]

1st. Is an Invasion of the United States, by France, to be apprehended whilst that Power continues at War with Great Britain?
2d. In case such an Invasion should take place, what part of the United States, in their opinion, is most likely to be first attacked?
3d. Is it probable that the French will, in the way of exchange or by other means, become possessed of the Floridas & Louisiana?
4th. In case of such an event, what, probably, will be the consequences, as they relate to the United States? What measures will be best to counteract them? and can those measures be carried into effect promptly, by the Commander in chief of the Armies? or, must they be previously submitted to the War Office? ☞ This question, it will be perceived, presupposes a force in existence.
5th. What can be done to supply our present deficiency of Engineers? From whence, and by what means are they to be obtained? Should a Frenchman be employed at any rate?
6th. Would not Riflemen, in place of Light Infantry, be eligable as a component part of each Regiment? and in that case, would Fergusons Rifles claim a preference?
7th. Under the idea that each grand division of the U: States is to furnish four Regiments of the augmented forces; and each State, according to the Census, the population, or medium between the two is to raise its proportion;—how many places in each (its extent being considered) and where, ought to be assigned as rendezvouses during the Recruiting Service? At what place ought the general rendezvous in each State to be fixed, during the said period? And at what place, or places in the U: States, ought the augmented force to assemble? If at more than one place, how many, where, and the number at each?
8th. Of how many pieces of Ordnance, of what sorts, and of what Calliber, ought the Park of artillery to consist, independently of what is attached to Brigades, or Regiments? And how many ought each of these to have?
9th Would it be advisable (after an adequate force is recruited) to withdraw the Troops wh. at present occupy the Posts on our Northern and Western Frontiers, & replace them with new raised corps?
10th. Of how many Ranks do the French form their line of Battle generally? Do they make much use of Pikes? And would it be an eligable weapon, with which to arm part of our Soldiery, as that is the Nation with which we expect to contend? Genl Pinckney may, from personal observation, be enabled to solve these two questions.
Queries relative to smaller matters, but mer[i]ting consideration, as an army is now commencing more systematically than formerly; the rules, regulations, and distinctions in which, may give a tone to measures which may prevail hereafter.
1st. If the clothing of the Regiments and the fashion of that clothing; with distinctions between one Regiment and another are not already ordered by the proper authority, and in train of execution, what had they best be?

2d   Would not cotton or (still more so) Flannel be advisable for shirting, and linings for the Soldiery?
3d   What had best be the distinctions in dress, in the badges and other peculiarities, between the Commander in Chief and his suit, and the Majors General & their Aids? Between the latter, & the Brigadiers & theirs? and betwn these again & the Regimental Officers? Also among the Regimental officers themselves, Commissioned & non-commisioned? and whether the Staff (not in the line of the Army) of the different Departments, both Commisioned & Warrant Officers, ought not to be designated by their dress, or some appropriate mark, or badge? and in every case, & at all times, in the camp or Field be compelled to wear them, as well for the purpose of denoting the Corps to which they belong, as a means by which irregularities, rioting, and improper conduct may be discovered with more ease.
4th. As there has been many objections to, and remarks made upon, the black Cockade, (being that of Great Britain) might not something be devised by way of annexation thereto, to distinguish it from that of any other Nation? I have seen, and it appeared to have had no bad effect, a small Eagle (of Pewter, tin, & in some instances silver) fixed by way of Button in the center of a rose cockade; which was not only very distinguishable, but somewhat characteristic.
The sooner these queries are taken into consideration and opinions given on them more agreeable will it be to

Go: Washington
Philadelphia10th. November 1798.

